        Case 1:19-cv-10994-KPF Document 63 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK S. BRANTLEY,
                             Plaintiff,
                      -v.-
MUNICIPAL CREDIT UNION, THE
NATIONAL CREDIT UNION
ADMINISTRATION, as Conservator of the
Municipal Credit Union, EISNERAMPER LLP,              19 Civ. 10994 (KPF)
MARIA T. VULLO, individually and in her
official capacity as Superintendent of the                   ORDER
New York Department of Financial Services,
and LINDA A. LACEWELL, individually and
in her official capacity as Superintendent of
the New York Department of Financial
Services,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      As stated on the record in open court during the May 5, 2020 initial

pretrial conference and pre-motion conference in this matter, Defendants

Lacewell, Vullo, and EisnerAmper have been granted leave to file motions to

dismiss Plaintiff’s Second Amended Complaint, and Plaintiff has been granted

leave to file a letter motion to strike Defendant Municipal Credit Union’s

affirmative defenses. The Court hereby adopts the following briefing schedule

for all motion papers: opening briefs shall be filed on or before June 5, 2020;

opposition papers shall be filed on or before July 17, 2020; and reply papers, if

any, shall be filed on or before July 31, 2020.
         Case 1:19-cv-10994-KPF Document 63 Filed 05/05/20 Page 2 of 2



      The Court understands that Defendants Lacewell and Vullo will file a

single brief in support of their motions to dismiss. (Dkt. #55). Accordingly,

their application to file a 32-page brief is GRANTED. (Id.).

      Finally, discovery shall be STAYED as to all parties while Defendants

Lacewell, Vullo, and Eisneramper’s motions to dismiss are pending.

      The Clerk of Court is directed to terminate the motions pending at docket

entries 33, 43, 49, 55, and 56.

      SO ORDERED.

Dated:       May 5, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge


This Order shall be sent by First Class Mail to:
Mark S. Brantley
4880 S. Robins Way
Chandler, AZ 85249




                                         2
